Citation Nr: 1136774	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for peripheral vascular disease of the right lower extremity. 

2.  Entitlement to an initial disability rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for peripheral vascular disease of the right lower extremity, assigning a 20 percent evaluation effective May 22, 1998, and peripheral vascular disease of the left lower extremity, assigning a 20 percent evaluation effective May 22, 1998.  In April 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in December 2006.

In December 2009, the Board remanded the Veteran's claims of entitlement to increased initial ratings to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with additional notice, obtaining VA treatment records and Social Security Administration (SSA) records, and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC provided the Veteran with notice in a December 2009 letter and obtained records from the Butler VA Medical Center (VAMC) and SSA.  Additionally, the Veteran appears to have been scheduled for a VA examination in March 2010.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The treatment records indicate the Veteran is unemployed and that this may be the result of his difficulty walking due to his bilateral leg disabilities.  Thus, as the Veteran is challenging the disability ratings assigned for his service-connected peripheral vascular disease of the bilateral lower extremities, and the record raises assertions that he is unemployable because of these service-connected disabilities, the determination as to whether he is entitled to TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to increased initial ratings for peripheral vascular disease of the bilateral lower extremities.

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2005, and that it has been remanded in the past. Consequently, the Board wishes to assure the Veteran that it would not be remanding his case again unless it was essential for a full and fair adjudication of his claims.

In March 2011, the Veteran submitted a statement indicating that he reported for a VA examination in March 2010.  He identified the location and date of the examination, as well as the name of the VA examiner.  This is in contrast to the AMC's finding that the Veteran had failed to report for his scheduled VA examination.  See Supplemental Statement of the Case, March 2011.  The claims file is negative for a March 2010 VA examination report or confirmation that the Veteran failed to report to a VA examination on that date.  As such, the case must be remanded to locate the allegedly missing March 2010 VA examination report.  If a report is not located or the AMC can confirm that the Veteran failed to report, the Veteran should be scheduled for a new VA examination.

The Veteran's March 2011 statement also indicated that he had received treatment at the Butler and Pittsburgh (University Drive) VAMCs.  However, the AMC only obtained treatment records from the Butler VAMC.  He also reported having received recent treatment for his bilateral lower extremity peripheral vascular disease, including in March 2011.  However, the most recent VA treatment records are dated in March 2010.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2010).  As such, the case must be remanded to obtain any outstanding VA treatment records, including those identified in the Veteran's March 2011 letter.

With regard to the Veteran's implied claim of entitlement to TDIU, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  Several VA treatment records and SSA records reflect that the Veteran is unemployed and that this may be due, at least in part, to his service-connected vascular/cardiovascular disabilities.  These records are sufficient to raise the issue of entitlement to TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows the Veteran is currently unemployed and that this may be due, at least in part, to his service-connected disabilities.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of his service-

connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding VA treatment records from the Butler and Pittsburgh (University Drive) VA Medical Centers, particularly those identified in the Veteran's March 2011 letter.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Attempt to obtain and associate with the claims file any available March 2010 VA examination report.  If the AMC determines that no such report is available, or verifies that the Veteran did fail to report for this examination, the Veteran and his representative must be notified.  This should be documented in the claims file.

3.  Thereafter, the Veteran must be scheduled for a VA compensation examination with an appropriate expert in order to determine the severity of his peripheral vascular disease of the bilateral lower extremities and whether his service-connected disabilities result in individual 

unemployability.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  All clinical findings should be reported in detail.  The examiner should also specifically comment on any functional effects of the Veteran's bilateral lower extremity disabilities.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the Veteran's service-connected disabilities.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

4.  A copy of the examination report from any VA examination conducted on remand must be associated 

with the claims file.  If the Veteran fails to report for any VA examination, this must be documented in the claims file.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to increased initial ratings for peripheral vascular disease of the bilateral lower extremities should be readjudicated.  Thereafter, the claim of entitlement to TDIU should be adjudicated.  If any of the claims is/remains denied, a supplemental statement of the case/statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

